UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ARACELIS POLANCO, as Administrator of the ESTATE OF
LAYLEEN CUBILETTE-POLANCO,

 

Plaintiff,
19- CV-4623 (DLI) (SJB)
-against-
ANSWER TO AMENDED
COMPLAINT

THE CITY OF NEW YORK, COLLEEN VESSELL, TYKISHA WILLIAMS,
TALAYA GALES, BIANCA GARCIA, SHEVONNE DAVIS and
JANE DOE,
Defendants.
The defendant, CORRECTION OFFICER TYKISHA WILLIAMS, by her
attorneys, WILLIAM P. NOLAN, ESQ. answering the Amended Compiaint of the plaintiff

herein:

ANSWERING EACH AND EVERY CAUSE
OF ACTION OF THE COMPLAINT

1. Denies each and every allegation contained in paragraph “1”

of the Amended Complaint.

2, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “2” of the Amended

Complaint.

3. Denies each and every allegation contained in paragraph “3”

of the Amended Complaint.
4, Denies each and every ailegation contained in paragraph “4”
of the Amended Complaint.

5. Denies each and every allegation contained in paragraph “5"
of the Amended Complaint.

6. Denies each and every allegation contained in paragraph “6”
of the Amended Complaint.

7. Denies each and every allegation contained in paragraph “7”
of the Amended Complaint.

8. Denies each and every allegation contained in paragraph “8”
of the Amended Complaint.

9, Denies each and every allegation contained in paragraph “9”
of the Amended Complaint.

10. Denies each and every allegation contained in paragraph “10”
of the Amended Complaint.

11. Denies each and every allegation contained in paragraph “11”
of the Amended Complaint.

12. Denies each and every allegation contained in paragraph “12”

of the Amended Complaint.
13. Denies each and every allegation contained in paragraph "13"
of the Amended Complaint.

14. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “14” of the Amended
Complaint and refers all questions of law to the trial court.

15. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “15” of the Amended
Complaint and refers all questions of law to the trial court.

16. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “16” of the Amended
Complaint and refers all questions of law to the trial court.

17. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “17” of the Amended
Complaint and refers all questions of law to the trial court.

18, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “18” of the Amended
except to admit that decedent died while incarcerated at the Rose M. Singer Center on

Rikers Island.
19. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “19" of the Amended
Complaint.

20, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "20" of the Amended
Complaint.

21, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “21” of the Amended
Complaint.

22, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “22” of the Amended
Complaint except to admit CORRECTION OFFICER TYKISHA WILLIAMS was employed by
the New York City Department of Correction on June 7, 2019 and was acting under the
color of state law.

23. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “23” of the Amended

Complaint.
24, Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

25. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

26. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

27. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

28. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

29, Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph "24" of the Amended

information sufficient to form a

paragraph "25" of the Amended

information sufficient to form a

paragraph "26" of the Amended

information sufficient to form a

paragraph "27" of the Amended

information sufficient to form a

paragraph “28” of the Amended

information sufficient to form a

paragraph “29” of the Amended
30. Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph “30” of the Amended

31, Denies each and every allegation contained in paragraph “31”

of the Amended Complaint.

32, Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

33, Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

34. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

35. Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph "32" of the Amended

information sufficient to form a

paragraph "33" of the Amended

information sufficient to form a

paragraph "34" of the Amended

information sufficient to form a

paragraph “35” of the Amended
36. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “36" of the Amended
Complaint and refers all questions of law to the trial court.

37. Denies each and every allegation contained in paragraph “37°
of the Amended Complaint.

38, Denies each and every allegation contained in paragraph “38”
of the Amended Complaint.

39. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “39” of the Amended
Complaint.

40. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “40" of the Amended
Complaint.

41, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “41” of the Amended
Complaint.

42, Denies each and every allegation contained in paragraph “42”

of the Amended Complaint.
43, Denies each and every allegation contained in paragraph "43”
of the Amended Complaint.

44, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “44” of the Amended
Complaint.

45. Denies each and every allegation contained in paragraph “45”
of the Amended Complaint.

46. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “46” of the Amended
Complaint and refers all questions of jaw to the trial court.

47. Denies each and every allegation contained in paragraph "47"
of the Amended Complaint.

48. Denies each and every allegation contained in paragraph “48”
of the Amended Complaint.

49. Denies each and every allegation contained in paragraph “49”
of the Amended Complaint.

50. Denies each and every allegation contained in paragraph “50”

of the Amended Complaint.
51. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “51” of the Amended
Complaint and refers all questions of law to the trial court.

52. Denies each and every allegation contained in paragraph “52”
of the Amended Complaint.

53. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “53” of the Amended
Compiaint.

54, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “54” of the Amended
Complaint, except to admit Williams began banging on the decedents cell.

55, Denies each and every allegation contained in paragraph “55"
of the Amended Complaint.

56. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "56" of the Amended
Complaint except to admit Captain Kimberly McZick arrived and entered decedent's cell.

57. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “57” of the Amended

Complaint.
58, Denies each and every allegation contained in paragraph “58”
of the Amended Complaint.

59. Denies each and every allegation contained in paragraph "59"
of the Amended Complaint.

60. Denies each and every allegation contained in paragraph “60"
of the Amended Complaint.

61. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “61” of the Amended
Complaint.

62. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “62” of the Amended
Complaint.

63. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “63” of the Amended
Complaint.

64. Denies each and every allegation contained in paragraph "64"
of the Amended Complaint.

65. Denies each and every allegation contained in paragraph “65”

of the Amended Complaint.
66. Denies each and every allegation contained in paragraph “66”

of the Amended Complaint.
67, Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph “67” of the Amended

68, Denies each and every allegation contained in paragraph "68"

of the Amended Complaint.

69. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

70, Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

71. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

72. Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph “69" of the Amended

information sufficient to form a

paragraph “70" of the Amended

information sufficient to form a

paragraph "71" of the Amended

information sufficient to form a

paragraph “72” of the Amended
73. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

74, Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

75. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

76. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

77. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

78. Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph “73” of the Amended

information sufficient to form a

paragraph "74" of the Amended

information sufficient to form a

paragraph “75” of the Amended

information sufficient to form a

paragraph “76" of the Amended

information sufficient to form a

paragraph “77” of the Amended

information sufficient to form a

paragraph “78” of the Amended
79. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

80. Denies any knowledge or
belief as to the truth of the allegations contained in
Compiaint.

81, Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

82. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

83. Denies any knowledge or
belief as to the truth of the allegations contained in
Complaint.

84. Denies any knowledge or
belief as to the truth of the allegations contained in

Complaint.

information sufficient to form a

paragraph “79” of the Amended

information sufficient to form a

paragraph “80" of the Amended

information sufficient to form a

paragraph “81” of the Amended

information sufficient to form a

paragraph “82” of the Amended

information sufficient to form a

paragraph “83” of the Amended

information sufficient to form a

paragraph “84” of the Amended
85. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “85” of the Amended
Complaint.

86, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “86” of the Amended
Complaint.

87, Denies each and every allegation contained in paragraph "87"
of the Amended Complaint.

88. Denies each and every allegation contained in paragraph "88"
of the Amended Complaint.

89, Repeats, reiterates and realleges each and every admission
and denial heretofore made to the allegations contained in the paragraphs mentioned in
paragraph numbered “1” through “88” of the Amended Complaint with the same force
and effect as if here repeated and again set forth at length.

90. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “90” of the Amended
Complaint except to admit Correction Officer Tykisha Williams was employed by New

York City.
91. Denies each and every allegation contained in paragraph "91"
of the Amended Complaint.

92. Denies each and every allegation contained in paragraph “92”
of the Amended Complaint.

93, Repeats, reiterates and realleges each and every admission
and denial heretofore made to the allegations contained in the paragraphs mentioned in
paragraph numbered “1” through “92” of the Amended Complaint with the same force
and effect as if here repeated and again set forth at length.

94, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "94" of the Amended
Complaint.

95. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “95” of the Amended
Complaint.

96. Denies each and every allegation contained in paragraph “96"
of the Amended Complaint.

97. Denies each and every allegation contained in paragraph “97”

of the Amended Complaint.
98. Denies each and every allegation contained in paragraph “98”
of the Amended Complaint.

99, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “99” of the Amended
Complaint.

100. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph “100” of the Amended
Complaint.

101. Repeats, reiterates and realleges each and every admission
and denial heretofore made to the allegations contained in the paragraphs mentioned in
paragraph numbered “1” through “100” of the Amended Complaint with the same force
and effect as if here repeated and again set forth at length.

102. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "102" of the Amended
Complaint and refers all questions of law to the trial court.

103. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "103" of the Amended

Complaint and refers all questions of law to the trial court.
104. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "104" of the Amended
Complaint and refers all questions of law to the trial court.

105, Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "105" of the Amended
Complaint and refers all questions of law to the trial court.

106. Denies any knowledge or information sufficient to form a
belief as to the truth of the allegations contained in paragraph "106" of the Amended
Complaint and refers ail questions of law to the trial court.

107, Denies each and every allegation contained in paragraph
“107” of the Amended Complaint.

108, Denies each and every allegation contained in paragraph
"108" of the Amended Complaint.

109, Denies each and every allegation contained in paragraph
"109" of the Amended Complaint.

110. Denies each and every allegation contained in paragraph
"110" of the Amended Complaint.

111, Repeats, reiterates and realleges each and every admission

and denial heretofore made to the allegations contained in the paragraphs mentioned in
paragraph numbered “1” through “110” of the Amended Complaint with the same force
and effect as if here repeated and again set forth at length.

112. Denies each and every allegation contained in paragraph
“112" of the Amended Complaint.

113, Denies each and every allegation contained in paragraph
“113” of the Amended Complaint.

114. Denies each and every allegation contained in paragraph
“114” of the Amended Complaint.

115. Denies each and every allegation contained in paragraph
"115" of the Amended Complaint.

116. Repeats, reiterates and realleges each and every admission
and denial heretofore made to the allegations contained in the paragraphs mentioned in
paragraph numbered “1” through “115” of the Amended Complaint with the same force
and effect as if here repeated and again set forth at length.

117. Denies each and every allegation contained in paragraph
“117” of the Amended Complaint.

118. Denies each and every aliegation contained in paragraph

"118" of the Amended Complaint.
119. Repeats, reiterates and realleges each and every admission
and denial heretofore made to the allegations contained in the paragraphs mentioned in
paragraph numbered “1” through “118” of the Amended Complaint with the same force
and effect as if here repeated and again set forth at length.

120. Paragraph “120” of the Amended Complaint contains
conclusions of law, not allegations of fact and, as such, does not require a response,

121, Denies each and every allegation contained in paragraph
"121" of the Amended Complaint.

122, Denies each and every allegation contained in paragraph
"122" of the Amended Complaint.

123. Denies each and every allegation contained in paragraph

“423” of the Amended Complaint.
FOR A FIRST, SEPARATE AND COMPLETE DEFENSE

THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:

124, That the plaintiff's Amended Complaint fails to state sufficient

facts to constitute a cause of action against this defendant.

FOR A SECOND, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF;
125, Defendant did not violate any righis, privileges, or immunities
under the Constitution or the laws of the United States, the State of New York, or any

political subdivision thereof.

FOR A THIRD, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:

126. That this action was not commenced within the applicable
time limits, therefore, the Statute of Limitations constitutes a complete defense to the

plaintiff's action.

FOR A FOURTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:

127, That any injuries or damages sustained by the plaintiff or
decedent were occasioned through the negligence and culpable conduct on the part of

the plaintiff.

FOR A FIFTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:

128. That this action is barred by the doctrines of qualified and/or

absolute governmental immunity for discretionary acts.

FOR A SIXTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:
129. Upon information and belief, any part of future costs and/or
expenses incurred or to be incurred by plaintiff for medical care, dental care, custodial
care or rehabilitation services, loss of earnings or other economic loss, has been or will be
replaced or indemnified in whole or in part from a collateral source as defined in Section

4545(c) of the New York Civil Practice Law and Rules.

FOR A SEVENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF;

130, That the answering defendant, if found to be at all liable, is

entitled to a limitation of that liability pursuant to Article 16 of the CPLR.

FOR AN EIGHTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:

131. Defendant is entitled to immunity as said Defendant did

reasonably, properly and lawfully exercise discretion as a public employee herein.

FOR A NINTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOWS THIS
COURT, UPON INFORMATION AND BELIEF:

132. At the time and place mentioned in the Complaint, the

answering defendant violated no legal duty.

FOR A TENTH, SEPARATE AND COMPLETE

DEFENSE THE DEFENDANT RESPECTFULLY SHOWS

THIS COURT, UPON INFORMATION AND BELIEF:

133. Plaintiff's request for punitive damages should be denied because

defendant did not undertake any conduct that was in any way wanton, reckless or outrageous.
FOR AN ELEVENTH, SEPARATE AND COMPLETE
DEFENSE THE DEFENDANT RESPECTFULLY SHOWS
THIS COURT, UPON INFORMATION AND BELIEF:

134. At all times relevant to the acts alleged in the Amended

Complaint, Answering Defendant acted reasonably, properly, lawfully and in good faith.

FOR A TWELVETH, SEPARATE AND COMPLETE
DEFENSE THE DEFENDANT RESPECTFULLY SHOWS
THIS COURT, UPON INFORMATION AND BELIEF;

135. Plaintiff failed to satisfy mandatory conditions precedent to
the instant action including but without limitation, those established under Sections 50-
e, 50-h and 50-1 of the New York General Municipal Law.

Defendant reserves the right to amend and/or supplement these affirmative
defenses during the course of this litigation.

WHEREFORE, the defendant, demands judgment against the plaintiff
dismissing the Amended Complaint herein, together with costs and disbursements of this

action.

Dated: Garden City, New York
July 20, 2020

WILLIAM P. NOLAN, ESQ.

 

 

WILLIAM P. NOLAN
Attorneys for Defendant
CORRECTION OFFICER TYKISHA WILLIAMS
1103 Stewart Avenue, Suite 200
Garden City, New York 11530
(516)280-6633
TO:

David B. Shanies Law Office
411 Lafayette Street, Sixth Floor
New York, New York 10003

Corporation Counsel of the City of New York
100 Church Street, 2" Floor
New York, New York 10007

Donald J. Yanella, ESQ,
233 Broadway, Suite 2370
New York, New York 10279
